Citation Nr: 1211482	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-02 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for lumbosacral strain. 

2.  Entitlement to an increased disability rating in excess of 20 percent for residuals of a gunshot wound (GSW) to the left buttock, status-post laparotomy and colostomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from September 1988 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO continued a 10 percent disability rating to the Veteran's service-connected lumbosacral strain.  The RO also assigned an increased 20 percent disability rating to the service-connected residuals of a gunshot wound to the left buttock, status-post laparotomy and colostomy, effective November 3, 2004--the date VA received the Veteran's claim for increased compensation for this disability.  The Veteran appealed the RO's June 2005 rating action to the Board.  Jurisdiction of the appeal currently resides with the Chicago, Illinois RO.

The issue of entitlement to an increased disability rating in excess of 20 percent for service-connected residuals of a gunshot wound to the left buttock, status-post laparotomy and colostomy, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's lumbosacral strain has been manifested by forward flexion to 90 degrees, with total thoracolumbar range of motion limited, at most, to 230 degrees, even with consideration of pain, fatigue, weakness, and lack of endurance, without any evidence of any abnormal spinal contour or gait.  There was no evidence of neurologic impairment or doctor prescribed bed rest.



CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)  (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

In a December 2004 letter to the Veteran, the RO informed the Veteran of the type of evidence necessary to prevail on his claim for an increased disability rating in excess of 10 percent for his service-connected lumbosacral strain.  He was also informed of the evidence that VA would obtain on his behalf and of the evidence that he could submit in support of this claim.
 
In addition, the United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  By a March 2006 letter, the RO informed the Veteran of the Dingess elements. 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim for an increased disability rating in excess of 10 percent for the service-connected lumbosacral strain.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  His service treatment records and post-service VA clinical and examination reports have been associated with the claims file.  Additionally, VA examined the Veteran in May 2005 and April 2009 (an addendum to the April 2009 VA examination was provided in May 2009) to determine the current severity of his service-connected lumbosacral strain.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of the adjudication of the increased evaluation claim decided below.

II. Merits Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2 (2011), the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The level of disability may warrant the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2011). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

The Veteran seeks an increased disability rating in excess of 10 percent for his service-connected lumbosacral strain.  He contends that because of pain and limiation of motion caused by this disability that an increased rating is warranted. 

The RO has assigned a 10 percent disability rating to the service-connected lumbosacral strain under Diagnostic Code 5237.  (See June 2009 rating action).  38 C.F.R. § 4.73, Diagnostic Code 5237.  

Under the General Rating Formula for Diseases and Injuries of the Spine a 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a , DC 5235-5242.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent evaluation is appropriate for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (2).

Under Diagnostic Code 5243, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Pursuant to Note (1) of the Formula for Intervertebral Disc Syndrome Based on Incapacitating Episodes under 38 C.F.R. § 4.71a , an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Board finds that the preponderance of the evidence of record is against an increased rating in excess of 10 percent for the Veteran's service-connected lumbosacral strain.  In order for an increased 20 percent rating to be assigned, the evidence would have to show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  This has not been demonstrated by the evidence of record.  When evaluated by VA in May 2005 and April 2009, the Veteran demonstrated forward flexion of the thoracolumbar spine to 90 degrees; a combined range of motion of the thoracolumbar spine was limited, at most, to 230 degrees.  (See May 2005 VA examination report).  There was no evidence of any muscle spasms during either VA examination.  While a February 2011 VA treatment report reflects that the Veteran had an antalgic gait on the left, it was not noted to have been due to muscle spasm.  No muscle spasm was noted.  He was also being seen for left knee disability.  Thus, the Board finds that the preponderance of the evidence of record is against an increased disability rating in excess of 10 percent for the service-connected lumbosacral strain under the general rating formula pertaining to injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Further, regarding the rating criteria pertaining to intervertebral disc syndrome (IVDS), which evaluates the disability based on incapacitating episodes, the Board again finds that an increased disability rating in excess of 10 percent for the service-connected lumbosacral strain is also not warranted.  In order to warrant an increased 20 percent disability rating for IVDS, the evidence of record would have to demonstrate incapacitating episodes having a total duration of at least two (2) weeks but less than four (4) weeks during the previous 12 months.  During both of the above-cited VA examinations, the examiners indicated that the Veteran had not had any incapacitating episodes during the previous 12-month period.  Thus, the evidence does not show, and the Veteran does not contend otherwise, that he has experienced incapacitating episodes having a total duration of at least two (2) weeks but less than four (4) weeks during the previous 12 months as a result of his service-connected lumbosacral strain.  As such, the Board finds that an increased disability rating in excess of 10 percent for the service-connected lumbosacral strain is not warranted based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

The Board notes that in a May 2009 VA addendum to an April 2009 VA examination, the VA examiner indicated that the Veteran's diagnosis with respect to his lumbosacral spine had been changed to mild degenerative disk disease at L3-5 and moderate severe stenosis at L4-5.  (See May 2009 VA addendum).  In addition, a February 2011 VA treatment report contains an assessment of lumbar radiculopathy.  These diagnoses, however, have not been shown to be etiologically related to the service-connected lumbosacal strain.  Even if these diagnoses were found to be part and parcel of the service-connected lumbosacral strain, neurological examinations of the lower extremities throughout the appeal have been normal.  Sensory examinations were normal to touch in April 2009.  Motor strength was 5/5 in the both lower extremities in February 2011.  As all clinical findings have been negative for neurologic impairment, and the Veteran's reports have not been reproduced on any examination or evaluation; any reports of radicular symptoms are not deemed credible.  Thus, the Board concludes that an increased/separate disability rating in excess of the currently assigned 10 percent rating for the service-connected lumbosacral strain on the basis of neurologic symptoms is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011). 

Also considered have been the Veteran's chronic complaints of low back pain, and the potential additional limitation of the lumbar spine functioning.  There is, however, insufficient objective evidence to conclude that the Veteran's low back pain is associated with such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. § 4.45 or the holding in DeLuca v. Brown, supra.  Despite the Veteran's subjective complaints of low back pain during an April 2009 VA examination, the examiner noted that there was no objective evidence of limited or painful motion of the lumbar spine.  The examiner indicated that the Veteran exhibited, at most, mild to moderate weakness and endurance of the lumbosacral spine, secondary to the diagnoses of degenerative disk disease at L3-5 and severe stenosis at L4-5, diagnoses, which, as noted above, have not been attributed to the service-connected lumbosacral strain.  Even if such diagnoses were found to be part and parcel of the service-connected lumbosacral strain, range of motion of the thoracolumbar spine was limited at most during the appeal to 230 degrees.  (See May 2005 VA examination report).  Thus, the Board concludes that an increased disability rating in excess of 10 percent for the service-connected low back strain is not warranted.  Id.

There is no basis for a staged rating pursuant to Hart for the service-connected lumbosacral strain.  Rather, the low back symptomatology is essentially consistent and fully contemplated by the currently assigned 10 percent disability rating for the entire appeal period.  Hart, supra. 

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the Board finds that the 10 percent schedular evaluation assigned to the service-connected lumbosacral strain is adequate.  An evaluation in excess of the currently assigned 10 percent rating is provided for certain manifestations of the service-connected lumbosacral strain, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of this disability.  As the rating schedule is adequate to evaluate the Veteran's lumbosacral strain, referral for extra-schedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to his service-connected lumbosacral strain (TDIU).  The Veteran has not argued that he is unemployable as a result of his service-connected lumbosacral strain.  A February 2008 VA treatment report reflects that the Veteran was a stay-at-home father.  (See February 2008 VA treatment report). Thus, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

An increased rating in excess of 10 percent for lumbosacral strain is denied. 



REMAND

A determination has been made that the claim of entitlement to an increased disability rating in excess of 20 percent for residuals of a gunshot wound to the left buttock, status-post laparotomy and colostomy is to be remanded for additional substantive development in accordance with the directives outlined in the indented paragraphs below.  

The Veteran seeks an increased disability rating in excess of 20 percent for the service-connected residuals of a gunshot wound to the left buttock, status-post laparotomy and colostomy.  Currently, the RO has assigned this disability a 20 percent disability rating pursuant to Diagnostic Code 7329, resection of the large intestine.  See 38 C.F.R. § 4.114, Diagnostic Code (DC) 7329.  Under that code a 20 percent rating is assigned where there is evidence of moderate symptoms.  A maximum 40 percent disability rating is assigned where there is evidence of severe symptoms, objectively supported by examination findings.  Id.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

When VA examined the Veteran in May 2009 to determine the current severity of his residuals of a gunshot wound to the left buttock, the VA examiner clearly indicated that the in-service gunshot wound involved the gluteus maximus and gluteus minimus muscles and all of the anterior abdominal muscles when it exited the lower third abdominal cavity.  (See May 2009 VA examination report).  Thus, the Board finds, and as noted by the Veteran's representative in an August 2011 written argument to VA, that the Veteran's residuals of a gunshot wound to the left buttock, status-post laparotomy and colostomy may be more appropriately/additionally rated under Diagnostic Codes 5317 and 5319.  Butts, supra.   

Diagnostic Code 5317 provides evaluations for disability of Muscle Group XVII. The functions of these muscles include extension of hip (1); abduction of thigh; elevation of opposite side of pelvis (2,3); tension of fascia lata and iliotibial (Maissait's) band, acting with Muscle Group XIV (6) in postural support of body steadying pelvis upon head of femur and condyles of femur on tibia (1).  The muscle group includes the pelvic girdle group 2: (1) gluteus maximus, (2) gluteus medius, and (3) gluteus minimus. Disability under this provision is evaluated as non-compensable for slight disability, 20 percent for moderate disability, 40 percent for moderately severe disability, and 50 percent for severe disability.  See 38 C.F.R. § 4.73, Diagnostic Code 5317 (2011). 

Diagnostic Code 5319 provides the rating criteria for evaluating Muscle Group XIX.  The function of that muscle group is support and compression of abdominal wall and lower thorax; flexion and lateral motions of spine; and synergists in strong downward movements of arm.  Under Diagnostic Code 5319, moderate disability of Muscle Group XIX warrants a 10 percent rating, moderately severe disability warrants a 30 percent rating, and severe disability warrants a 50 percent rating.   See 38 C.F.R. § 4.73, Diagnostic Code 5319 (2011).

Under Diagnostic Codes (DCs) 5301 to 5323, muscle injuries are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  See 38 C.F.R. § 4.56(d)  (2011).

In light of considering the Veteran's residuals of a gunshot wound to the left buttock, status post laparotomy and colostomy under Diagnostic Codes 5317 and 5319, the Board concludes that a new VA examination is warranted.  The new examination should indicate the extent and severity of all residuals from the GSW to the left buttock, to include all neurological, muscular and orthopedic impairment.  In addition, in readjudicating the claim, the RO must also consider all possible theories in which an increased or separate ratings could be granted for the Veteran's residuals of a gunshot wound to the left buttock, status post laparotomy and colostomy, to include, but not limited to, a scar of the left gluteal area, status-post laparotomy scar of the mid-abdominal area, and colostomy scar on the left abdominal area. 

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, schedule the Veteran for an examination by an appropriate specialist to evaluate the current severity of his service-connected residuals of a GSW to the left buttock, status-post laparotomy and colostomy.  The examiner should conduct all necessary tests and evaluate the current severity of all manifestations of these conditions, to include scars and any orthopedic, muscular or neurological manifestations. 
   
All indicated tests, studies and any indicated specialty examinations should be conducted. 
   
The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 
   
The examiner should note the presence and severity of any signs and symptoms of muscle disability, such as:  loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, entrance and exit scars, intermuscular scarring, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impaired endurance, abnormal muscle swelling and hardness in contraction, X-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, or muscle induration. 
   
The examiner should conduct tests of strength, endurance, or coordinated movements as compared with the corresponding muscle of the uninjured side. 
The ranges of left thigh motion should be reported in degrees.  The examiner should note the point (in degrees), if any, at which pain occurs.  The examiner should also provide an opinion as to whether there is additional limitation of motion of the left thigh due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  The examiner should express this opinion in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. 
   
The examiner should specify the presence of any left hip ankylosis and, if present, characterize it as favorable or unfavorable. 

The examiner should specify any nerves affected by the residuals of a shell fragment wound of the left buttock and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia.

The examiner should provide a detailed description of the scar of the left gluteal area, status-post laparotomy scar of the mid-abdominal area, and colostomy scar on the left abdominal area, including but not limited to, the following:  (1) the size of each scar and scar areas in square inches or square centimeters; (2) whether any scar is superficial (not associated with underlying soft tissue damage); (3) whether any scar is deep (associated with underlying soft tissue damage); (4) whether any scar is unstable (with frequent loss of covering of skin over the scar); (5) whether any scar is well-healed, painful, tender, adherent, and/or ulcerated; (6) whether any scar causes limited motion or other limitation of function of an affected bodily part; if so, the examiner should describe in detail the limitation(s), and extent and severity thereof.  If the scars do not cause limited motion or other limitation of function of an affected bodily part, the examiner should specifically so state in the examination report. 

The examiner should also describe the extent of deformity resulting from each scar (i.e., scar of the left gluteal area, status-post laparotomy scar of the mid-abdominal area, and colostomy scar on the left abdominal area).  In describing the scars, the VA examiner should specifically discuss the Veteran's report of the impact of each scar on his everyday life.

Genitourinary and gastrointestinal manifestations of the gunshot wound residuals should be examiner and findings reported in detail.

If the examiner rejects the Veteran's reports of symptomatology and impact on his daily life, the examiner should provide a reason for doing so.
A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Readjudicate the claim for an increased rating in excess of 20 percent for residuals of a gunshot wound to the left buttock, status-post laparotomy and colostomy.  In readudicating this claim, the RO must specifically address whether separate ratings for muscle injury, a scar of the left gluteal area, status-post laparotomy scar of the mid-abdominal area, and colostomy scar on the left abdominal area are warranted.  

If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond before the case is returned to the Board.  The SSOC must include a discussion of all evidence received since issuance of an April 2011 SSOC and it must include a discussion and evaluation of the claim under Diagnostic Codes 5317 and 5319.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


